DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/29/2020, with respect to the rejections of claims 1, 5-8, 11, and 15-18 have been fully considered and are persuasive.  The rejection of claims 1, 5-8, 11, and 15-18 have been withdrawn. 

Allowable Subject Matter
Claims of 1, 5-8, 11, and 15-18 are allowed.
Regarding claim 1, in the previous Office Action dated 10/14/2020 it was indicated that should all of the subject matter of claims 1-4, 9, and 10 be incorporated into a single independent claim it would be allowable over the prior art. Claim 1 incorporates all of the subject matter of claims 1-4, 9, and 10 as previously presented, and is therefore allowable over the prior art.
	Claims 5-8, 17, and 18 are dependent on claim 1, and are allowable for substantially the same reasons.
Regarding claim 11, in the previous Office Action dated 10/14/2020 it was indicated that should all of the subject matter of claims 11-14, 19, and 20 be incorporated into a single independent claim it would be allowable over the prior art. Claim 11 incorporates all of the subject matter of claims 11-14, 19, and 20 as previously presented, and is therefore allowable over the prior art.
	Claims 15 and 16 are dependent on claim 11, and are allowable for substantially the same reasons.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	1/12/2021